 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:14-MC-00152-TLN-CKD
12                 Plaintiff,
                                                            STIPULATION AND ORDER
13                 v.                                       EXTENDING TIME FOR FILING
                                                            A COMPLAINT FOR FORFEITURE
14   APPROXIMATELY $30,000.00 IN U.S.                       AND/OR TO OBTAIN AN INDICTMENT
     CURRENCY,                                              ALLEGING FORFEITURE
15
                   Defendant
16

17          It is hereby stipulated by and between the United States of America and claimants Juber Flores-

18 Suarez (“claimants” or “Flores-Suarez”) and Rafael Martinez-Suarez (“claimants” or “Martinez-

19 Suarez”), by and through their respective counsel, as follows:
20          1.     On or about September 29, 2014, claimants Juber Flores-Suarez and Rafael Martinez-

21 Suarez filed claims, in the administrative forfeiture proceedings, with the Drug Enforcement

22 Administration with respect to the Approximately $30,000.00 in U.S. Currency (hereafter “defendant

23 currency”), which was seized on June 9, 2014.

24          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

25 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
26 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

27 other than the claimant has filed a claim to the defendant currency as required by law in the

28 administrative forfeiture proceeding.
                                                        1
29                                                                  Stipulation and Order to Extend Time to File
                                                                                                     Complaint
30
 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 4 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 5 the parties. That deadline was December 26, 2014.

 6          4.      By Stipulation and Order filed December 24, 2014, the parties stipulated to extend to

 7 February 24, 2015, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
 9 subject to forfeiture.

10          5.      By Stipulation and Order filed February 23, 2015, the parties stipulated to extend to

11 April 25, 2015, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

13 subject to forfeiture.

14          6.      By Stipulation and Order filed April 20, 2015, the parties stipulated to extend to June 24,

15 2015, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

17 forfeiture.

18          7.      By Stipulation and Order filed June 26, 2015, the parties stipulated to extend to

19 September 22, 2015, the time in which the United States is required to file a civil complaint for
20 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

21 currency is subject to forfeiture.

22          8.      By Stipulation and Order filed September 21, 2015, the parties stipulated to extend to

23 November 20, 2015, the time in which the United States is required to file a civil complaint for

24 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

25 currency is subject to forfeiture.
26          9.      By Stipulation and Order filed November 20, 2015, the parties stipulated to extend to

27 January 19, 2016, the time in which the United States is required to file a civil complaint for forfeiture

28 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
                                                       2
29                                                                 Stipulation and Order to Extend Time to File
                                                                                                     Complaint
30
 1 subject to forfeiture.

 2          10.     By Stipulation and Order filed January 19, 2016, the parties stipulated to extend to

 3 March 18, 2016, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 5 subject to forfeiture.

 6          11.     By Stipulation and Order filed March 15, 2016, the parties stipulated to extend to May

 7 17, 2016, the time in which the United States is required to file a civil complaint for forfeiture against

 8 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
 9 forfeiture.

10          12.     By Stipulation and Order filed May 16, 2016, the parties stipulated to extend to June 16,

11 2016, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

13 forfeiture.

14          13.     By Stipulation and Order filed July 22, 2016, the parties stipulated to extend to August

15 15, 2016, the time in which the United States is required to file a civil complaint for forfeiture against

16 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

17 forfeiture.

18          14.     By Stipulation and Order filed August 12, 2016, the parties stipulated to extend to

19 September 15, 2016, the time in which the United States is required to file a civil complaint for
20 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

21 currency is subject to forfeiture.

22          15.     By Stipulation and Order filed September 9, 2016, the parties stipulated to extend to

23 October 14, 2016, the time in which the United States is required to file a civil complaint for forfeiture

24 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

25 subject to forfeiture.
26          16.     By Stipulation and Order filed October 18, 2016, the parties stipulated to extend to

27 January 12, 2017, the time in which the United States is required to file a civil complaint for forfeiture

28 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
                                                       3
29                                                                 Stipulation and Order to Extend Time to File
                                                                                                     Complaint
30
 1 subject to forfeiture.

 2          17.     By Stipulation and Order filed January 6, 2017, the parties stipulated to extend to March

 3 13, 2017, the time in which the United States is required to file a civil complaint for forfeiture against

 4 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 5 forfeiture.

 6          18.     By Stipulation and Order filed March 8, 2017, the parties stipulated to extend to June 12,

 7 2017, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
 9 forfeiture.

10          19.     By Stipulation and Order filed June 1, 2017, the parties stipulated to extend to

11 September 11, 2017, the time in which the United States is required to file a civil complaint for

12 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

13 currency is subject to forfeiture.

14          20.     By Stipulation and Order filed September 12, 2017, the parties stipulated to extend to

15 November 10, 2017, the time in which the United States is required to file a civil complaint for

16 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

17 currency is subject to forfeiture.

18          21.     By Stipulation and Order filed November 7, 2017, the parties stipulated to extend to

19 December 11, 2017, the time in which the United States is required to file a civil complaint for
20 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

21 currency is subject to forfeiture.

22          22.     By Stipulation and Order filed December 11, 2017, the parties stipulated to extend to

23 January 11, 2018, the time in which the United States is required to file a civil complaint for forfeiture

24 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

25 subject to forfeiture.
26          23.     By Stipulation and Order filed January 10, 2018, the parties stipulated to extend to

27 February 12, 2018, the time in which the United States is required to file a civil complaint for forfeiture

28 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
                                                       4
29                                                                 Stipulation and Order to Extend Time to File
                                                                                                       Complaint
30
 1 subject to forfeiture.

 2          24.     By Stipulation and Order filed February 12, 2018, the parties stipulated to extend to

 3 March 12, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 5 subject to forfeiture.

 6          25.     By Stipulation and Order filed March 14, 2018, the parties stipulated to extend to March

 7 May 11, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
 9 subject to forfeiture.

10          26.     By Stipulation and Order filed May 14, 2018, the parties stipulated to extend to July 10,

11 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

13 forfeiture.

14          27.     By Stipulation and Order filed July 2, 2018, the parties stipulated to extend to September

15 10, 2018, the time in which the United States is required to file a civil complaint for forfeiture against

16 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

17 forfeiture.

18          28.     By Stipulation and Order filed September 11, 2018, the parties stipulated to extend to

19 November 9, 2018, the time in which the United States is required to file a civil complaint for forfeiture
20 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

21 subject to forfeiture.

22          29.     By Stipulation and Order filed October 24, 2018, the parties stipulated to extend to

23 February 7, 2019, the time in which the United States is required to file a civil complaint for forfeiture

24 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

25 subject to forfeiture.
26          30.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

27 extend to May 8, 2019, the time in which the United States is required to file a civil complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       5
29                                                                  Stipulation and Order to Extend Time to File
                                                                                                      Complaint
30
 1 currency is subject to forfeiture.

 2          31.     Accordingly, the parties agree that the deadline by which the United States shall be

 3 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 4 alleging that the defendant currency is subject to forfeiture shall be extended to May 8, 2019.

 5   Dated:       1/31/2019                                 MCGREGOR W. SCOTT
                                                            United States Attorney
 6
                                                            /s/ Kevin C. Khasigian
 7                                                          KEVIN C. KHASIGIAN
                                                            Assistant U.S. Attorney
 8
 9
     Dated:       1/30/2019                                 /s/ Brett A. Purtzer
10                                                          BRETT A. PURTZER
                                                            Attorney for Claimants Juber Flores-Suarez &
11                                                          Rafael Martinez-Suarez

12                                                          Authorized via email

13          IT IS SO ORDERED.

14 Dated: February 4, 2019

15

16

17                                                       Troy L. Nunley
                                                         United States District Judge
18

19
20

21

22

23

24

25
26

27

28
                                                        6
29                                                                   Stipulation and Order to Extend Time to File
                                                                                                      Complaint
30
